Motion by the petitioner to enjoin the respondents Zwirn and/or Nyman from appointing any eligible person, including but not limited to the respondent Biamonte, to the office of Democratic Commissioner for the Nassau County Board of Elections, and for a stay of the February 27, 1991, deadline for the Nassau Democratic County Committee to present to the Nassau County Board of Supervisors its nominee for Democratic Commissioner of the Nassau County Board of Elections, pending the hearing and determination of an appeal from a judgment of the Supreme Court, Nassau County, entered February 22, 1991, and for related relief.
Upon the papers filed in support of the motion and upon oral argument of the parties, it is
Ordered that the motion is denied as academic.
The appeal is decided herewith. Mangano, P. J., Lawrence, Rosenblatt and Miller, JJ., concur.